No. 99-10810
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-10810
                          Conference Calendar




UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

RODNEY GARMAN,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CR-8-2-R
                       - - - - - - - - - -
                          April 13, 2000


Before WIENER, DeMOSS, PARKER, Circuit Judges.

PER CURIAM:*

     Rodney Garman (“Garman”) seeks to appeal his sentence after

his guilty-plea conviction on two counts of bank robbery.

However, Garman knowingly and voluntarily waived his right to

appeal a sentence within the applicable sentencing guideline

range, as was imposed in this case.     See United States v.

Melancon, 972 F.2d 566, 567 (5th Cir. 1992).     There is no

arguable merit to Garman’s assertion that his waiver of appeal

was not knowing and voluntary because it was executed before the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10810
                                -2-

district court imposed his sentence.    See id. at 567-68.

Garman’s appeal is dismissed as frivolous.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.